Reissue Notice of Allowance

Reissue Declaration
The Reissue Declaration filed 02/16/2022 has been accepted.  
It is noted that the 02/16/2022 Reissue Declaration incorrectly includes the filing date and serial number of the underlying patent application.  

    PNG
    media_image1.png
    206
    681
    media_image1.png
    Greyscale

Because the reissue application is otherwise in condition for allowance, we are assuming Reissue Applicant meant to put the filing date (12/09/2020) and the serial number (17/115,930) of the reissue application on the 02/16/2022 Reissue Declaration, and it is accepted as such to avoid further delays.
Furthermore, the third sheet of the 02/16/2022 Reissue Declaration should just be a “separately numbered sheet[] attached” (see

    PNG
    media_image2.png
    31
    694
    media_image2.png
    Greyscale
) to the back of the two-page form “REISSUE APPLICATION DECLARATION BY THE ASSIGNEE” or form PTO/AIA /06. Reissue Applicant should NOT have copied the first sheet of the form and put the second inventor’s information on that sheet.  However, again to avoid further delays, the 02/16/2022 Reissue Declaration is being accepted.
Withdrawn Claim Rejections - 35 USC § 251
The rejection of Claims 1-20 as being based upon a defective reissue declaration under 35 U.S.C. 251 is hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for indication of allowable
subject matter: as to Claim 1, the prior art of record fails to teach or reasonably suggest the claimed ladder attachment platform, including in particular the platform that does not extend between the planes perpendicular to the lateral length of the side rails and includes first and second clevis fasteners to connect to ladder rails, in combination with the other claimed elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /GKD/ and /GAS/